PER CURIAM.
This matter is before the Court on Respondent’s Petition for Resignation Pending Disciplinary Proceedings pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition states:
1. That Dana T. Chapdelain is a member in good standing with The Florida Bar and is subject to the Code of Professional Responsibility as promulgated by The Florida Supreme Court;
2. That Dana T. Chapdelain has not had any disciplinary action brought *804against him other than the current complaint lodged against him by Mary Ann Brockman;
3. That upon information and belief, The Florida Bar has filed a Complaint against Dana T. Chapdelain alleging that he violated the following disciplinary rules of the Code of Professional Responsibility: DR 1-102(A)(1); DR 2-106(A); 6-101(A)(l); 6-101(A)(3); and 1-103(A)(4);
4. That a Complaint was filed January 11, 1983;
5. That the charges against Dana T. Chapdelain are currently pending;
6. That the granting of this Petition will not adversely affect the public interest;
7. That the granting of this Petition will not adversely affect the purity of the Courts nor hinder the administration of justice nor weaken the confidences of the public in the legal profession.
The Florida Bar filed its Response to the Petition for Leave to Resign asking that the resignation be without leave to reapply. Respondent, through his counsel, agrees to this condition. Having reviewed this matter and determined that the requirements of The Florida Bar Integration Rule, article XI, Rule 11.08(3), are fully satisfied, we approve the Petition for Leave to Resign permanently from The Florida Bar. Dana T. Chapdelain is allowed to resign without leave to reapply. It is further ordered that Dana T. Chapdelain’s name is hereby stricken from the roll of attorneys in the state of Florida effective August 15, 1983.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.